Citation Nr: 9908230	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  95-37 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to June 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the benefit sought on 
appeal.  


REMAND

Initially, the Board notes that during the pendency of this 
appeal, in a June 1997 rating decision, the RO increased the 
disability rating for the veteran's PTSD from 10 percent to 
30 percent disabling.  However, as the veteran has not been 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal is not abrogated.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also during the pendency of this appeal, the regulations 
pertaining to evaluation of mental disorders were amended, 
effective November 7, 1996.  See 61 Fed. Reg. 52695-52702 
(1996) (presently codified at 38 C.F.R. §§ 4.125- 4.130 
(1997) (hereinafter referred to as "current" regulations).  
The United States Court of Veterans Claims ("Court"; known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the ... 
judicial appeal process has been concluded, the version most 
favorable to appellant should and ... will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  

The Board has reviewed the record, and it appears that since 
the regulations for evaluating PTSD were amended, the RO has 
evaluated the veteran's claim based solely on the current 
regulations.  There is no indication in the record that the 
RO continued to also consider the version of the regulations 
in effect prior to November 1996, as mandated by the Court in 
Karnas, supra. 

Therefore, in order to ensure that all procedural 
requirements are satisfied, this case is remanded to the RO 
for the following:  

The RO should evaluate the veteran's PTSD 
under both the former and the current 
versions of the regulations for 
evaluating PTSD, including all other 
pertinent criteria, and apply the most 
favorable result.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, including 
both the former and current version of 
the rating criteria for evaluating PTSD, 
as well as the reasons for the decision.  
The veteran should be afforded a 
reasonable period in which to respond.  
The record should then be returned to the 
Board for further appellate review.

The purpose of this REMAND is to ensure that all due process 
requirements are met.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.  


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


